Citation Nr: 1431634	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1979 to December 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the Veteran also appealed the issue of entitlement to service connection for a right knee disorder which was granted by the RO in a March 2013 rating decision; accordingly, that issue will not be addressed herein.  In March 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  See 38 C.F.R. § 3.159 (2013).

The Veteran alleges that his sleep apnea was incurred during service.  At the March 2014 hearing, he testified that his sleep apnea symptoms were first manifested while he was on active duty.  He testified that his roommates told him that he snored and that he sought treatment for difficulty sleeping in service.  He also testified that a physician previously indicated a nexus between his sleep apnea and service. 

Although the STRs do not contain any record of complaints or treatment for sleep apnea, the Board notes the testimony from the Veteran that he has complained of his sleep apnea symptoms in service.  The Veteran is obviously competent to observe that he exhibited loud snoring in service; however, whether that snoring reflected an underlying sleep apnea is a medical question that requires medical expertise.

The Veteran has been diagnosed with sleep apnea.  Given the medical evidence of a current diagnosed disability and the lay statements and testimony from the Veteran that he has experienced symptoms in service, the "low threshold" standard [for when an examination is necessary] endorsed in McLendon is met. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The question presented (whether the record supports the Veteran's allegations of sleep apnea symptoms (vs. merely a history of snoring), and whether sleep apnea was incurred in service) are medical questions, and an examination to secure opinions that address these questions is necessary.

 Finally, the Veteran indicated that he sought treatment for sleep apnea beginning in 2000.  Indeed, a January 2002 VA treatment record indicates that the Veteran reported receiving treatment for sleep apnea from "another doctor."  Such records of treatment would be pertinent evidence regarding the claim on appeal and do not appear to be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation (records of which are not already associated with the record) he has received for his sleep apnea disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should secure for the record complete records of all such treatment and evaluation from all sources identified.  If any records sought are unavailable, the reason must be explained for the record.

2.  The RO should secure for the record copies of the complete clinical records of all outstanding VA treatment the Veteran has received for sleep apnea (i.e., all records not already associated with the claims file).  The RO should review the records received, and arrange for any further development suggested by the information therein.

3.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his diagnosis of sleep apnea.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a) Please indicate (based on the factual evidence of record) when the Veteran's sleep apnea was first manifested.  The response to this question should specifically reflect consideration of the Veteran's statements to the effect that he had loud snoring and experienced difficulty sleeping in service.  

(b) Is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was incurred during his active duty service?  

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.

4.  The RO should then review the record and readjudicate the instant claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



